DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 9/3/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 8, 11, 17, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400).
Applicnats assert eh rprior art does not provide motivation to optimize the injection rate to 10 µg/s to 1,000 µg/s, specifically citing ¶ 172. Applicants also note that it does not disclose a variable rate to optimize the physical properties of the produced nanoparticles, such as size or polydispersity index.
Examiner disagrees. The cited ¶ 172 states “delivery of the organic solution can be completed in 1 minute to 100 minutes”, suggesting the skilled artisan vary the delivery time of the organic composition. Where the purpose of the delivery of the organic composition is to produce the lipids, the skilled artisan would understand that varying time would be a key factor in optimizing the formation process along with the amount of organic solution provided. Optimization of time and amount would naturally include optimizing the rate when a given orifice or nozzle diameter and psi is defined as part of the process and total amount equals delivery rate multiplied by the time. This position is further supported by disclosure at ¶ 63 which relates to determining the effective rate to form the lipid-drug particles. ¶ 127 teaches the rate should be controlled. The purpose of optimizing the overall time, and related rate and amount, would be to produce optimal lipids.

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Dong (Colloids and Surfaces B: Biointerfaces, Vol 94, 68-72, 2012).
Applicant asserts Dong does not remedy the deficiencies of Knopov.
Examiner disagrees as Knopov is discussed above.

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Rey (EP 1831160 B1).
Applicant asserts Rey does not remedy the deficiencies of Knopov.
Examiner disagrees as Knopov is discussed above.

Claims 21 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Knopov (US 2013/0164400) in view of Nguyen etal (US 2012/0009222) and Benameuretal (US 6,217,899).
Applicant asserts Nguyen and Benameuretal do not remedy the deficiencies of Knopov.
Examiner disagrees as Knopov is discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612